           Case 1:21-cv-07062-AT Document 4 Filed 09/16/21 Page 1 of 1

                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
HOAI NGUYEN,                                                      DOC #: _________________
                                                                  DATE FILED: 9/16/2021
                             Plaintiff,

              -against-                                               21 Civ. 7062 (AT)

TRANSLATE BIO, INC., RONALD C.                                             ORDER
RENAUD, JR., OWEN HUGHES, DANIELLA
BECKMAN, GEORGE DEMETRI, JEAN-
FRANÇOIS FORMELA, ROBERT J. MEYER,
AND ROBERT M. PLENGE,

                        Defendants.
ANALISA TORRES, District Judge:

        The Court intends to consolidate the following actions: 21 Civ. 6895; 21 Civ. 7060; 21
Civ. 7098; 21 Civ. 7239; 21 Civ. 7461. By September 22, 2021, any interested attorneys shall
file requests to be appointed Lead Counsel. Opposition to any such application shall be filed by
September 29, 2021.

       SO ORDERED.

Dated: September 16, 2021
       New York, New York
